Citation Nr: 1715938	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  14-32 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for multiple myeloma, to include as due to exposure to contaminated water at Camp Lejeune.

2.  Entitlement to service connection for acquired psychiatric disability, claimed as depression.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).




REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from March 1984 to January 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that denied service connection for multiple myeloma, to include as due to exposure to contaminated water at Camp Lejeune, and denied a TDIU.  This matter also comes to the Board on appeal from a February 2015 rating decision by the Louisville RO that denied service connection for depression, headaches, hypertension, and loss of use of a creative organ.

Thus far, the RO has at least nominally limited its consideration of the Veteran's psychiatric claim to the matter of his entitlement to service connection for depression.  The evidence reflects that he has been diagnosed with a psychiatric disorder other than depression, however; namely, adjustment disorder.  Under the circumstances, the Board finds that the Veteran's claim should be expanded.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the issue has been recharacterized as set forth above, on the title page.

With respect to the claim for loss of use of a creative organ, the record reflects that the specific loss of use to which the Veteran is referring is erectile dysfunction.  As such, and for purposes of clarity, that issue has been recharacterized as well.

In October 2016 and January 2017, the Veteran's attorney waived initial review by the Agency of Original Jurisdiction (AOJ) of additional evidence submitted.  See 38 C.F.R. § 20.1304(c).

In April 2017, the Board granted a motion, filed by the Veteran's attorney, to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).

The Board's present decision is limited to the matter of the Veteran's entitlement to service connection for multiple myeloma.  For the reasons set forth below, the remaining issues on appeal are being REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran served on active duty at Camp Lejeune for a period of more than 30 days beginning in May 1984.

2.  The Veteran has multiple myeloma.


CONCLUSION OF LAW

The criteria for an award of service connection for multiple myeloma have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016); Diseases Associated With Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4173, 4184-85 (Jan. 13, 2017) (to be codified at 38 C.F.R. §§ 3.307(a)(7)(iii) and 3.309(f)).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish service connection for multiple myeloma.  He maintains that the condition can be attributed to contaminants in the water supply to which he was exposed while serving at Camp Lejeune.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Under recently amended law, effective March 14, 2017, a Veteran, former reservist, or member of the National Guard who had no less than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987, is presumed to have been exposed to contaminants in the water supply, absent affirmative evidence to the contrary.  See Diseases Associated With Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4173, 4184-85 (Jan. 13, 2017) (to be codified at 38 C.F.R. § 3.307(a)(7)(iii)).  Further, the amended law provides that service connection is warranted for certain diseases-to include multiple myeloma-as presumptively due to such exposure (subject to the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)).  Id. at 4185 (to be codified at 38 C.F.R. § 3.309(f)).

In the present case, the Board finds that the evidence supports the Veteran's claim for service connection for multiple myeloma.  The record is replete with medical evidence demonstrating that he has the condition.  In addition, his service records demonstrate that he served on active duty at Camp Lejeune for a period of more than 30 days beginning in May 1984.  The criteria of the amended law are met and the aforementioned presumptions relating to exposure and etiology are not rebutted.  As such, the claim is granted.


ORDER

Service connection for multiple myeloma is granted.


REMAND

The evidence of record indicates that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  Thus far, the record reflects that only one attempt has been made to obtain records from SSA, in July 2013, and that no response was received.  Because the medical records underlying the SSA's award could contain information pertinent to the issues remaining on appeal, and attempts to obtain them have not been exhausted, further efforts must be made to procure them.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The record reflects that the Veteran has received potentially relevant treatment from Drs. Phillips, Musalini, Sachdeva, Brenneman, and Tolbert, and through Emory Healthcare.  Because the clinical records from these providers, if obtained, could bear on the outcome of the issues remaining on appeal, efforts must be made to procure them.  See, e.g., 38 C.F.R. § 3.159(e)(2) (if VA becomes aware of the existence of relevant records before deciding a claim, VA will, among other things, request that the claimant provide a release for the records).

In September 2013, after being informed of the AOJ's lack of success in obtaining records from a Dr. Borden, the Veteran indicated that he would like the AOJ to proceed without the records.  If, on remand, he would like the AOJ to make another effort to obtain those records, he should provide a new release for that purpose (inasmuch as the prior release has since expired).  He may also wish to provide a new release for records from Dr. Valent, inasmuch as efforts to obtain records from that physician also have not been successful.

Although not explicitly stated, it appears from the context of the available evidence that the Veteran is seeking to establish service connection for psychiatric disability, headaches, hypertension, and erectile dysfunction as secondary to, or manifestations of, his (now) service-connected multiple myeloma.  The evidence reflects, for example, that his erectile dysfunction may be due to medications he is taking; that his psychiatric stressors include poor health and an inability to work; and that some of his complaints, in turn, have been thought likely to have a psychiatric component.  See, e.g., VA clinical records dated in June 2015, July 2015, and May 2016.  The Veteran is also contending that he is entitled to a TDIU based on the disability effects of multiple myeloma.  Examinations are necessary to further explore these matters.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Finally, the Board notes that records of the Veteran's VA treatment were last procured for association with the record in June 2016.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claims are adjudicated on the basis of an evidentiary record that is as complete as possible.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the following actions:

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide releases for relevant records of treatment from Drs. Phillips, Musalini, Sachdeva, Brenneman, Tolbert, Borden, and Valent, and from Emory Healthcare, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issues remaining on appeal.  If he provides the necessary releases, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his attorney should be notified.

2.  Ask the SSA to provide copies of any records in its possession pertaining to its consideration of the Veteran's application for SSA disability benefits, to include any medical records considered in making that award, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence procured, if any, should be associated with the record.  If the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his attorney should be notified.

3.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since June 30, 2016, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.

4.  After all of the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA psychiatric examination.  The examiner should review the record.  All indicated tests should be conducted and the results reported.

After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should identify any psychiatric disabilities the Veteran has had at any time since August 2012 (when he filed his claim for service connection for multiple myeloma), to include any depressive or adjustment disorder(s).  Then, with respect to each such disability, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that such disability has been (a) caused or (b) permanently worsened beyond natural progression (i.e., aggravated) by the Veteran's service-connected multiple myeloma, to include medication therefor.

In so doing, the examiner should discuss the medical significance, if any, of the fact that the Veteran's psychiatric stressors have been described to include poor health and an inability to work. 

A complete rationale for all opinions expressed must be provided.

5.  Arrange to have the Veteran scheduled for a VA hypertension examination.  The examiner should review the record.  All indicated tests should be conducted and the results reported.

After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that hypertension has been (a) caused or (b) permanently worsened beyond natural progression (i.e., aggravated) by the Veteran's service-connected multiple myeloma, to include medication therefor.

If it is the examiner's opinion that it is unlikely that the Veteran's hypertension has been caused or aggravated by service-connected multiple myeloma, the examiner should offer a further opinion as to whether it is at least as likely as not that hypertension has been caused or aggravated by a diagnosed psychiatric disability, to include medication therefor.

A complete rationale for all opinions expressed must be provided.

6.  Arrange to have the Veteran scheduled for a VA headaches examination.  The examiner should review the record.  All indicated tests should be conducted and the results reported.

After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran has a chronic headache disability and, if so, whether it is at least as likely as not that such disorder has been (a) caused or (b) permanently worsened beyond natural progression (i.e., aggravated) by the Veteran's service-connected multiple myeloma, to include medication therefor.

If it is the examiner's opinion that it is unlikely that the Veteran's reported headaches have been caused or aggravated by service-connected multiple myeloma, the examiner should offer a further opinion as to whether it is at least as likely as not that his headaches have been caused or aggravated by a diagnosed psychiatric disability, to include medication therefor.

A complete rationale for all opinions expressed must be provided.

7.  Arrange to have the Veteran scheduled for a VA male reproductive system examination.  The examiner should review the record.  All indicated tests should be conducted and the results reported.

After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran's erectile dysfunction has been (a) caused or (b) permanently worsened beyond natural progression (i.e., aggravated) by service-connected multiple myeloma, to include medication therefor.

If it is the examiner's opinion that it is unlikely that the Veteran's erectile dysfunction has been caused or aggravated by service-connected multiple myeloma, the examiner should offer a further opinion as to whether it is at least as likely as not that his erectile dysfunction has been caused or aggravated by a diagnosed psychiatric disability, to include medication therefor.

A complete rationale for all opinions expressed must be provided.

8.  Arrange to have the Veteran scheduled for a VA examination for multiple myeloma.  All indicated tests should be conducted and the results reported.

After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should provide a full description of functional limitations attributable to the Veteran's multiple myeloma, to specifically include a description of the extent to which impairments related to multiple myeloma affect functions related to physical and sedentary employment.

A complete rationale for all opinions expressed must be provided.

9.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims remaining on appeal should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


